DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Rejections - 35 USC § 112

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The inventor claims “a body of either four sides and back or a cylindrical shape which together with an open face form an electrical box body.” The examiner is unclear as to whether the body is of four sides having a back or if the body is cylindrical shape which together with an open face. Please clarify. For examine purposes, the examiner will interpret the claim to be “a body of four sides and back which together with an open face form an electrical box body.”

Claim 2 (and its depending claims 4, 6, 8, 10, 12, 14, 16,  18, 20)  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The inventor claims “a body of either four sides and back or a cylindrical shape which together with an open face form an electrical box body.” The examiner is unclear as to whether the body is of four sides having a back or if the body is cylindrical shape which together with an open face. Please clarify. For examine purposes, the examiner will interpret the claim to be “a body of four sides and back which together with an open face form an electrical box body.”

Claim Objections
Claim 1 is objected to because of the following informalities:  “box body” in line 5 should read “electrical box body”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “box body” in line 6 should read “electrical box body”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “box body” in line 3 should read “electrical box body”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “box body” in line 3 should read “electrical box body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 9, 11, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinh US 2013/0264088.
In regards to claim 1, Dinh teaches an electrical box (100) comprising: a body of four sides (102 and/or 104, figure 1, paragraph [0018]) and back (back plate paragraph [0018]) which together with an open face (108) form an electrical box body and a plastic flange (suitable materials for electrical box 100 may include polyvinyl chloride (PVC), paragraph [0020]) and channel element (126) joined to the box body periphery (version A embodiment) (figure 2, below).

    PNG
    media_image1.png
    412
    397
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    307
    236
    media_image2.png
    Greyscale



In regards to claim 5, Dinh teaches the electrical box of claim 1, wherein the plastic flange (120) and channel element (126) is capable of air sealing wall assemblies at the electrical box- wallboard interface (10).

In regards to claim 7, Dinh teaches the electrical box of claim 1, wherein the plastic flange (120) and channel element (126) is capable of air and vapor sealing wall of assemblies at the electrical box- wallboard interface (10) by providing a substrate for sealing materials (the flange (120) serves as a substrate).

In regards to claim 9, Dinh teaches the electrical box of claim 1, wherein the flange (120) and channel element (126) is capable of functioning as a box placement depth calibrating device during attachment of box to framing (there is an opening (108) to receive a  switch, outlet, or another electrical device, paragraph [0018]).

In regards to claim 11, Dinh teaches the electrical box of claim 1, wherein the flange and channel element (120/126) provides a routing guide (126).

In regards to claim 13, Dinh teaches the electrical box of claim 1, wherein the plastic flange and channel element (120/126) has pre- formed openings in the flange that serve to receive fasteners and allow the box to be fastened to framing (Electrical box 100 may also include a configuration to secure electrical box 100 in position in a building. For example, electrical box 100 may include one or more integrally molded channels 112 to receive a nail, a screw, or some other type of fastener (paragraph [0018]).


    PNG
    media_image3.png
    466
    547
    media_image3.png
    Greyscale


In regards to claim 19, Dinh teaches the electrical box of claim 1, wherein the box and flange and channel element (120/126) is capable of being are manufactured of plastic ((PVC), paragraph [0020]) and joined to the box body by either plastic injection mold manufacturing methods of single shot or double- shot molding since it is made of plastic.


Allowable Subject Matter

Reasons for Allowance
Claims 3, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “a series of support and fastening blocks with openings are joined to the box body at three or more points.” None of the reference art of record discloses or renders obvious such a combination.

The following claim 2 drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 2 is presented to applicant for consideration: 
a body of four sides and back which together with an open face form an electrical box body and a metal flange and channel element joined to a plastic collar (version B embodiment) and a plastic collar joined to the box body periphery (version B embodiment).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848